OPINION
MORRISON, Judge.
This is an appeal from an order of the District Court of the Seventy-first Judicial District refusing to grant bail in a murder case.
At the hearing the State introduced the evidence of three witnesses who were present at the scene. Each of them testified that two shots were fired in the direction of one Tanghlyn, who was not armed and made no motion toward appellant, as the result of a remark made by Tanghlyn to his companions which was resented by appellant while all the parties were engaged in a dice game. The second shot caused the death of another participant, one Willis. The complaint charged that Willis was killed by mistake while appellant was making an assault with intent to murder Tanghlyn with malice aforethought.
Appellant did not testify, and no defensive testimony was admitted except from appellant’s mother, who testified that she would be able to make a $5,000 bond if the court set appellant’s bond at such figure.
In cases such as this where no evidence is offered showing any justification or excuse for the killing, this Court affirms the judgment denying bail. Ex Parte Parker, Tex.Civ.App., 370 S.W.2d 882, and cases there cited.
It is so ordered.